Opinion filed March 9, 2006












 








 




Opinion filed March 9, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00363-CR 
                                                    __________
 
                                  JOSE ANTONIO TOVAR, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 27th District Court
 
                                                            Bell
County, Texas
 
                                                    Trial
Court Cause No. 56540
 

 
                                                                   O
P I N I O N
Jose Antonio Tovar has filed in this court a
motion to dismiss his appeal.  In his
motion, he states that he has entered into plea bargain agreements in two
companion cases to this cause and that the terms of the plea bargains require
that he request the dismissal of this appeal. 
He also requests that the mandate be expedited in this case.  The motion is signed by both appellant and his
attorney.
The motion is granted, and the appeal is
dismissed.
 
March 9,
2006                                                 PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.